HENDRY, Judge.
This is an appeal from an order of the trial court directing the husband to pay to the wife $165 in monthly alimony “until further order of this Court,” which order followed a previous final judgment dissolving the marriage between the parties. We affirm.
The husband raises three separate points on appeal challenging the alimony award. In essence, all three points are directed to the question of whether or not the court abused its discretion by entry of the order appealed. We hold that the court did not. See, Fla.Stat. § 61.08, F.S.A.; Oliver v. Oliver, Fla.App.1973, 285 So.2d 638.
In addition, the husband maintains that the alimony awarded to his wife, to whom he was married for thirty-three years, was permanent in nature. It is contended that the award should have been only rehabilitative because the husband, who is an airline pilot, will face mandatory retirement within the next five years.
*755As indicated, the order on its face states that the monthly alimony award shall run until further order by. the court. In addition, the court retained jurisdiction of the parties.
Should the financial circumstances of the parties change, the court therefore may modify any award which has been entered previously. See Stamm v. Stamm, Fla.App. 1972, 266 So.2d 413; Fla.Stat. § 61.14, F. S.A.
For the reasons stated, the order appealed is affirmed.
Affirmed.